DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/10/2021 and 2/01/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites the limitation “wherein the snoop indicates that the first agent is to invalidate the first cache block…”; it should be “wherein the snoop indicates that the second agent is to invalidate the first cache block…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 recites the limitation “an attribute associated with the first request having a first value…the attribute having a second value”. The limitation is vague and indefinite because the dependent claim 18 further defines the attribute and the value as two different entities and another dependent claim 19 defines the attribute as one entity but fails to define the value because if as claimed in claim 19, if the attribute is an identity of the source then what is the value?
Claim 18 depends from claim 17 and recites the limitation “the attribute is a type of the first request and wherein the first value is cacheable…”. This limitation indicates that the attribute and the value are two different entities and Claim 19 depends from claim 17 and recites the limitation “wherein the attribute is an identity of the source”. The limitation is vague and indefinite. Claim 19 depends on claim 17 and recites the limitation “an attribute is an identity of the source” but does not define the value, thus making the claimed limitations as vague and indefinite.
Claims depending on the rejected claims fail to cure the deficiency of the rejected claims and thus rejected under same rationales as applied to the rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 2007/0055826) and further in view of Hum et al. (US 6,922,756) and Rowlands (US 2003/0217235).
As per claim 11, Morton teaches a system (Morton: abstract, claim 1) comprising: a plurality of coherent agents (Morton: claim 1, “a plurality of processing nodes”), wherein a given agent of the plurality of coherent agent comprises one or more caches to cache memory data (Morton: claim 1: “each processing node having a cache memory associated therewith”); and a memory controller coupled to one or more memory devices (Morton: pars. [0044], [0080]), wherein the memory controller includes a directory configured to track which of the plurality of coherent agents is caching copies of a plurality of cache blocks in the memory devices and states of the cached copies in the plurality of coherent agents (Morton: par. [0080]: “By using a coherence directory, global memory line state information (with respect to each cluster) can be maintained and accessed by a memory controller or a cache coherence controller in a particular cluster”; par. [0082]: “the coherence directory is maintained at the memory controller… the coherence directory 701 includes state information 713, dirty data owner information 715, and an occupancy vector 717 associated with the memory lines 711. In some 
embodiments, the memory line states are modified, owned, shared, and invalid”) and wherein, based on a first request for a first cache block by a first agent of the plurality of coherent agents, the memory controller is configured to: read an entry corresponding to a memory line is in the shared state, an occupancy vector 717 can be checked to determine what caches share the relevant 
data. An occupancy vector 717 may be implemented as an N-bit string, where each bit represents the availability of the data in the cache of N clusters. Any mechanism for tracking what clusters hold a copy of the relevant memory line in cache is referred to herein as an occupancy vector. The memory line with address 741 is in the shared state, and the occupancy vector 717 indicates that clusters 1 and 3 each have a copy of the shared memory line in cache”).
Morton teaches (par. [0080]) if the coherence directory indicates that probing (snoop) of a specific cluster is not required, the probe (snoop) to specific cluster can be eliminated, but as noted above, according to par. [0083], the directory indicates that the clusters 1 and 3 each has the copy of the data in shared state so any of the cluster can be sent a snoop/probe message to provide the data based on the request from the first agent based on the shared state. However, Morton expressly fails to teach wherein the snoop indicates that the second agent is to transmit the first cache block to the first agent based on the entry indicating that the second agent has the first cache block in at least a primary shared state, and wherein the snoop indicates that the second agent is not to transmit the first cache block to the first agent based on a different agent having the first cache block in at least the primary shared state.
Hum teaches MESIF cache coherency protocol which includes a Forward (F) state and Shared (S) state and when the cache line is in shared state one copy in one 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the coherency protocol containing a primary shared/Forward state as taught by Hum in the system of Morton to increase the performance of the system (Hum: col. 7, lines 5-10).
Morton and Hum expressly fail to teach wherein the snoop indicates that the second agent is not to transmit the first cache block to the first agent based on a different agent having the first cache block in at least the primary shared state. However, Morton and Hum both teach MESI (Modified, Exclusive, Shared and Invalid) coherency protocol (Morton: par. [0082]; Hum: col. 3, lines 31-38), where it is inherent that when the requester requests the data in exclusive state, the other caches sharing the data transitions to invalid state, thus in the system of Morton and Hum, when caches share the data, one cache is in F state and the other caches are in S state and when the read exclusive request is received by the memory controller, the controller checks the state of the directory and issues the snoop/probe requests where the cache with F 
The inherent feature noted above is taught by Rowlands (par. [0055]: “In response to the RdExc transaction, other agents in the node invalidate their copies of the cache block (if any)”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to probe/snoop the second agent having the data in a primary shared/forward state to provide the data to the requester and if the second agent is in shared state and other agent is in F state then transmit the snoop request to second agent invalidate the cache (e.g., not to transmit the cache block) in response to read exclusive request to maintain coherency and also improve the system performance as taught by Hum as noted above.
As per claim 12, Morton, Hum and Rowlands teach wherein the first agent is in a secondary shared state for the first cache block if the different agent is in the primary shared state (Hum: col. 4, lines 40-47: if the cache line is shared, one shared copy in one system component is in the F state and the remaining copies of the cache line in the other system components are in the S state”; the F state is a primary shared state and the S state is the secondary shared state). 
As per claim 13, Morton, Hum and Rowlands teach wherein the snoop indicates that the first agent is to invalidate the first cache block based on the different agent having the first cache block in at least the primary shared state. As explained with respect to claim 11 above, Hum teaches a primary shared/Forward (F) state and a secondary shared/Shared (S) state, where the component with Forward state forwards the data to the subsequent requester and Rowlands teaches that when there is read 
As per claim 14, Morton, Hum and Rowlands teach wherein the memory controller is configured not to issue a snoop to the second agent based on the different agent having the first cache block in the secondary shared state and the first request being a request for a shared copy of the first cache block. Morton teaches (par. [0080]) a coherent directory which provides the information on which agent needs to be probed based on the state of the cache lines and Hum teaches a cache state with forward (F) indication which means the agent with F state will provide the data, so if the second agent is in shared (S) state and the other agent is in Forward (F) state then the memory controller will issue a probe/snoop to the agent having the data in F state and the second agent having shared (S) state will not be probed/snooped for shared copy of the first cache block (MESIF protocol principle of operation). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 2007/0055826), Hum et al. (US 6,922,756) and Rowlands (US 2003/0217235) as applied to claim 11 above, and further in view of Beers et al. (US 2010/0005246).
As per claim 15, Morton, Hum and Rowlands teach wherein the first request first request is for an exclusive state for the first cache block and the first agent is to modify the first cache block, wherein the snoop indicates that the second agent is to transmit the first cache block if the first cache block is in a modified state in the second agent. As explained with resect to claims 11-14 above, the combination of Morton, Hum and 
As per claim 16, Morton, Hum, Rowlands and Beers teach wherein the snoop indicates that the second agent is to invalidate the first cache block if the first cache block is not in a modified state in the second agent. As explained with respect to claims 11-15 above, for MESIF protocol, the agent with either exclusive, forward or modified state provides the data for read exclusive request and then all agents transition to the invalid state.

s 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 2007/0055826) and further in view of Beers et al. (US 2010/0005246).
As per claim 17, Morton teaches a system (Morton: abstract, claim 1) comprising: a plurality of coherent agents (Morton: claim 1, “a plurality of processing nodes”), wherein a given agent of the plurality of coherent agent comprises one or more caches to cache memory data (Morton: claim 1: “each processing node having a cache memory associated therewith”); and a memory controller coupled to one or more memory devices (Morton: pars. [0044], [0080]), wherein the memory controller includes a directory configured to track which of the plurality of coherent agents is caching copies of a plurality of cache blocks in the memory devices and states of the cached copies in the plurality of coherent agents (Morton: par. [0080]: “By using a coherence directory, global memory line state information (with respect to each cluster) can be maintained and accessed by a memory controller or a cache coherence controller in a particular cluster”; par. [0082]: “the coherence directory is maintained at the memory controller… the coherence directory 701 includes state information 713, dirty data owner information 715, and an occupancy vector 717 associated with the memory lines 711. In some 
embodiments, the memory line states are modified, owned, shared, and invalid”) and wherein, based on a first request for a first cache block by a first agent of the plurality of coherent agents, the memory controller is configured to: read an entry corresponding to the first cache block from the directory, and issue a snoop to a second agent of the plurality of coherent agents that has a cached copy of the first cache block according to a memory line is in the shared state, an occupancy vector 717 can be checked to determine what caches share the relevant 
data. An occupancy vector 717 may be implemented as an N-bit string, where each bit represents the availability of the data in the cache of N clusters. Any mechanism for tracking what clusters hold a copy of the relevant memory line in cache is referred to herein as an occupancy vector. The memory line with address 741 is in the shared state, and the occupancy vector 717 indicates that clusters 1 and 3 each have a copy of the shared memory line in cache”).
Morton teaches issue a snoop to a second agent of the plurality of coherent agents that has a cached copy of the first block according to the entry (As noted above, the directory indicates which agents has the copies/copy of the data block and in which state. For modified, exclusive, shared and invalid coherency protocol as taught by Morton, the agent having either exclusive state or modified state provides the copy of the block, as such if the second agent has the copy of the data in modified state the controller will issue the snoop to the second agent to provide the data.
Morton fails to teach wherein the snoop indicates that the second agent is to transmit the first cache block to a source of the first request based on an attribute associated with the first request having a first value, and wherein the snoop indicates that the second agent is to transmit the first cache block to the memory controller based on the attribute having a second value.
Beers teaches the request with an attribute associated with the first request having either the first value or the second value (Beers: par. [0087]: “a partial memory access, which may also be referred to as an un-cacheable (US) memory access”; here 
Thus, it would be readily apparent to one having ordinary skill in the art to forward the data from the agent having modified data to the requester when a full cache line is requested and if the partial line is requested then writing the modified data back to the memory as taught by Beers to improve the system efficiency by directly providing data when the full cache line is requested and writing back when partial read is requested to avoid data corruption by not providing stale data (Beers: par. [0008]).
As per claim 18, Morton and Beers teach wherein the attribute is a type of the first request, and wherein the first value is cacheable and the second value is non-cacheable (Beers: par. [0087]: a partial memory access is considered as un-cacheable and therefore full read access with the first value can be considered as cacheable). 
As per claim 20, Morton and Beers teach wherein the memory controller is configured to respond to the source of the first request based on receiving the first cache block from the second agent. As explained with respect to claim 17 above, the modified data is written to the memory and therefore the memory controller then responds to the request for the data because memory contains the most up to date copy of the data.


Allowable Subject Matter
Claims 1-10 are allowed over prior arts of record.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, prior arts of record Blaner teaches a system comprising: a plurality of coherent agents, wherein a given agent of the plurality of coherent agent comprises one or more caches to cache memory data (paragraphs [0002]-[0004], [0020}); a memory controller coupled to one or more memory devices, wherein the memory controller includes a directory configured to track which of the plurality of coherent agents is caching copies of a plurality of cache blocks in the memory devices and states of the cached copies in the plurality of coherent agents (Fig. 5 - 10; paragraphs [0006], [0045)); wherein, based on a first request for a first cache block by a first agent of the plurality of coherent agents, the memory controller is configured to: read an entry corresponding to the first cache block from the directory (paragraphs [0006], [0045)). Blaner also discloses that the memory controller (CAPP) determines a coherence state of the target address and whether or not the expected state matches the determined coherence state. In response to determining that the expected state matches the determined coherence state, the controller issues a memory access request corresponding to that received from the first agent on a system fabric of the primary coherent system. In response to determining that the expected state does not match the coherence state determined by the controller, the controller transmits a failure message to the first agent without issuing on the system fabric a memory access request corresponding to that received from the first agent (paragraphs [0006], [0045)). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138